                    TN THE DISTRICT COURT OF TI-IE UNITED STATES
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVI LLE DIVISION


 UNITED STATES OF AMERICA                                  Criminal No: 6: 19-239

                         v.
                                                                     PLEA AGREEMENT

KRA1G S. Al.KEN
                                          Genenil Provisions


       This PLEA AGREEMENT is made this.29~ day of                    Oc=/oJ;v      2019, between the

United States of America, as represented by United States Attorney SHERRI A. LYDON.

Assistant United States Attorney William J. Watkins, Jr.; the Defendant, KRAIG S. AIKEN. and

Defendant's attorney, William G. Yarborough, Ill.

       IN CONS JD ERA TION of the mutual promises made herein, the parties agree as follows:
                                                  --¢., J t....-,,if'f«/f,19 5.,~
I.     The Defendant agrees to plead guilty to Count I of the fndictmentn ow pending, which

       charges "a conspiracy to commit mail fraud," a violation of Title 18, United States Code.

       § 1349.

       ln order to sustain its burden of proof, the Government is required to prove the following:

                                               Count 1

           A. An agreement existed between two or more people to execute a scheme or anifice
              to defraud by using the mails or a commercial interstate carrier; and

           B. The Defendant knowingly joined in the agreement or conspiracy with the intent to
              defraud.


       The penalty for this offense is:

 Fine of $250,000.00 and/or Jmprisonment of20 years, and Supervised Release of 3 years, and o
 Special Assessment of $100.00.


                                              Page I of7
2.   The Defendant understands and agrees that monetary penalties [i.e., special assessments,

     restitution, fines and other payments required under the sentence) imposed by the Court

     arc due immediately and subject to enforcement by the United States as civil judgments.

     pursuant to 18 USC § 36 13. The Defendant also understands that payments made in

     accordance with installment schedules set by the Court are min imum payments only and

     do not preclude the government from seeking to enforce the judgment against other assets

     of the Defendant at any time. as provided in 18 USC§§ 3612, 3613 and 3664(m).

     The Defendant further agrees to enter into the Bureau of Prisons Inmate Financial

     Repayment Program if sentenced to a term of incarceration with an unsatisfied monetary

     penalty. The Defendant further understands that any monetary penalty imposed is not

     dischargeable in bankruptcy.

            A.      Special Assessment: Pursuant to 18 U.S.C. §3013 , the Defendant must pay
                    a special assessment of SI 00.00 for each felony count for which he is
                    convicted. This special assessment must be paid at or before the time of the
                    guilty plea hearing or during participation in the Bureau of Prisons Inmate
                    Financial Repayment Program if this plea results in incarceration.

            B.      Restitution: The Defendant agrees to make full restitution under 18 U.S.C.
                    § 3S56 in an amount to be detennined by the Court nt the time of sentencing.
                    which amount is not limited to the count(s) to which the Ocfcndwtt pied
                    guilty, but will include restitution to each and every identifiable victim who
                    may have been hanned by his scheme or panem of criminal activity,
                    pursuant to 18 U.S.C. § 3663. The Defendant agrees to cooperate fully with
                    the Government in identifying all victims.

            C.      Fines: The Defendant understands that the Court may impose a fine
                    pursuant to 18 U.S.C. §§ 357 1 and 3572.

3.   The Defendant understands that the obligations of the Government within the Plea

     Agreement arc expressly conti ngent upon the Defendant's abiding by federal and state laws

     and complying with any bond executed in this case. In the event that the Defendant fails


                                          Page 2 of7
     to comply with any of the provisions of this Agreement, either express or implied, the

     Government will have the right. at its sole election, to void all of its obligations under this

     Agreement nnd the Defendant will not have any right to withdraw his/her plea of guilty to

     the offcnse(s) enumerated herein.

                                 Cooperation and Forfeiture

4.   The Defendant agrees to be fully truthful and forthright with federal, state and local law

     enforcement agencies by providing full, complete and truthful infonnation about all

     criminal activities about which he has knowledge. The Defendant must provide full,

     complete and truthful debriefings about these unlawful activities and must fully disclose

     and provide truthful infonnation to the Government including any books. papers, or

     documents or any other items of evidentiary value to the investigation. The Defendant

     must also testify fully and truthfully before any grand juries and at any trials or other

     proceedings if called upon to do so by the Government, subject to prosecution for perjury

     for not testifying truthfully . The failure of the Defendant to be fully truthful and forthright

     at any stage will. at the sole election of the Government, cause the obligations of the

     Government within this Agreement to become null and void. Further, it is expressly agreed

     that if the obligations of the Government within this Agreement become null and void due

     to the lack of truthfulness on the pan of the Defendant, the Defendant understands that:

            A.      the Defendant will not be pennitted lo withdraw hi her plea of guilty to the
                    offenses described above;

            8.      all additional charges known to the Government may be filed m the
                    appropriate district;

            C.      the Government will argue for a maximum sentence for the offense to which
                    the Defendant has pleaded guilty; and




                                           Page 3 of7
             D.     the Government will use any and all infonnation and testimony provided by
                    the Defendant pursuant to this Agreement., or any prior proffer agreements,
                    in the prosecution of the Defendant of all charges.

5.   The Defendant agrees to submit to such polygraph examinations as may be requested by

     the Government and agrees that any such examinations shall be perfonned by a polygraph

     examiner selected by the Government. Defendant further agrees that his/her refusal to take

     or his/her failure to pass any such polygraph examination to the Government's satisfaction

     will result, at the Government's sole discretion, in the obligations of the Government within

     the Agreement becoming null and void.

6.   The Government agrees that any self-incriminating infonnation provided by the Defendant

     as a result of the cooperation required by the terms of this Agreement., although available

     to the Court, will not be used against the Defendant in detennining the Defendant's

     applicable guideline range for sentencing pursuant to the U.S. Sentencing Commission

     Guidelines. The provisions of this paragraph shall not be applied to restrict any such

     infonnation:

            A.      known to the Government prior to the date of this Agreement;

            B.      concerning the existence of prior convictions and sentences;

            C.      in a prosecution for perjury or giving a false statement; or

            D.      in the event the Defendant breaches any of the terms of the Plea Agreement.

7.   Provided the Defendant cooperates pursuant 10 the provisions of this Plea Agreement, and

     that cooperation is deemed by the Government as providing substantial assistance in the

     investigation or prosecution of another person, the Government agrees to move the Court

     for a downward departure or reduction of sentence pursuant to United States Sentencing

     Guidelines §SK I. I, Title 18, United States Code, § 3553(c) m: Federal Rule of Criminal


                                          Page~ of7
      Procedure 35(b). Any such motion by the Government is not binding upon the Court. and

     should lhe Coun deny the motion, the Defendant will have no right to withdraw his/her

     plea

                                Merger and Other Provisions

8.   The Defendant and the Government stipulate and agree to the following for purposes of

     calculating the Defendant's sentence pursuant 10 the United States Sentencing Commission

     Guidelines:


         A. Pursuant to U.S.S.G. Section 3B 1.1. Defendant is nol an organizer, leader,
            manager, or supervisor of criminal activity.

     The Defendant understands that these stipulations arc not binding upon the Court or the

     United States Probation Office, and that Lhe Defendant has no right to withdraw his/her

     plea should these stipulations not he accepted. Further, the Defendant understands and

     acknowledges that these stipulations are binding on the Government only in the event that

     the Defendant complies with ALL of the tcnns of this Agreement and does not contest any

     of the above stipulations or any readily provable relevant conduct.

9.   The Defendant represents to the court that h she has met with his attorney on a sufficient

     number of occasions and for a sufficient period of time to discuss the Defendant's case and

     receive advice; that the Defendant has been truthful with his/her attorney and related all          ~

     infonnation of which the Defendant is aware pertaining to the case; that the Defendant and
                                                                                                        5' I#
                                                                               vj41, ~~QJt,~G
     his anomey have discussed possible defenses, if any, to the charges in the Indictment J

     including the existence of any exculpatory or favorable evidence or witnesses, discussed

     the Defendant's right to a public trial by jury or by the Court, the right to the assistru1ce of

     counsel throughout the proceedings, the right to call witnesses in the Defendant"s behalf



                                            Page S of7
      and compel their attendance at trial by subpoena, the right lo confront and cross-examine

      the Government's witnesses, Lhe Defendant's right to testify in his own behalf, or to remain

      silent and have no adverse inferences drawn from his/her silence; and that the Defendant,

      with the advice of counsel, has weighed the relative benefits of a trial by jury or by the

      Court versus a plea of guilty pursuant to this Agreement, and has entered this Agreement

      as a matter of the Defendant's free and voluntary choice, and not as a result of pressure or

      intimidation by any person.

10.   The Defendant is aware chat 18 U.S.C. § 3 742 and 28 U.S.C. § 2255 afford t:very defendant

      ccrtnin rights   10   contest a conviction and/or sentence. Acknowledging those rights, the

      Defendant, in exchange for chc concessions made by the Government in this Plea

      Agreement, waives the right to contest either the conviction or the sentence in any direct

      appeal or other post-conviction action, including any proceedings under 28 U.S.C. § 2255.

      This waiver does not apply 10 claims of ineffective assistance of counsel. prosccutorial

      misconduct, or future changes in the law that affect the defendant's sentence. This

      agreement docs not affect the rights or obligations of the Government as set forth in 18

      U.S.C . § 3742(b). Nor docs it limit the Government in its comments in or responses to any

      post-sentencing matters.

11.   The Defendant waives all rights, whether asserted directly or by a representative, to request

      or receive from any department or agency of the United Slates any records pertaining to

      the investigation or prosecution of this case, including without limitation any records that

      may be sought under the Freedom of lnfom,ation Act, 5 U.S.C. § 552, or the Privacy Act

      of 1974, 5 U.S.C. § 552a.




                                              Page 6 of7
12.   The parties hereby agree that this Pica Agreement contains the entire agreement of the

      panies; that this Agreement supersedes all prior promises, representations and statements

      of the parties; that this Agreement shall not be binding on any pany until     the Defendant

      tenders a plea of guilty to the court having jurisdiction over th is maner; that this Agreement

      may be modified only in writing signed by all parties; and that any and all other promises,

      representations and statements, whether made prior to, contemporaneous with or after this

      Agreement arc null and vo id.


       10P.9/4o,9
      Date
                                             Defendant


             1
      Date




                                            Page 7 of7
